DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 10-16 and withdrawal of Group II, claim 9 in the reply filed on August 4, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the heat treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (United States Patent Application Publication No. US 2020/0135767 A1, hereinafter “Ge”) in view of Choi et al. (United States Patent Application Publication No. US 2017/0003553 A1, hereinafter “Choi”).
In reference to claim 1, Ge discloses a similar method.  Figures 1-12 of Ge disclose a method of manufacturing a light emitting panel which comprises providing a substrate (1), forming a first metal layer (17) on the substrate (1).  Ge does not disclose performing an oxidation process to the first metal layer to form an oxide layer on the first metal layer (17).  However Choi discloses performing an oxidation process (thermal oxidation - annealing with oxygen) to a copper layer to form a copper oxide layer in order to protect the underlying electrode from corrosion during etching (p. 1, paragraph 11, p. 4, paragraphs 76-77) which is a known goal in the art (p. 1, paragraphs 5-6).  In view of Choi, it would therefore be obvious to perform an oxidation process to a copper metal layer to form a copper oxide layer.  In the method of Ge constructed in view of Choi, a photoresist layer (19 - figures 1-12 of Ge) on the oxide layer.  The photoresist layer (19), the oxide layer, and the substrate (1) are patterned with the patterned photoresist layer being stripped.  A first passivation layer (6), a color resist layer (83), a second passivation layer (7), and an indium tin oxide film layer (90 – p. 6, paragraph 82) on the oxide layer are sequentially formed.
With regard to claim 2, performing the oxidation process to the first metal layer (17) to form the oxide layer on the first metal layer (17) comprises performing a dry etching process to the first metal layer (17, Ge – p. 4, paragraph 71).  Choi discloses performing an oxidation process by thermal oxidation (annealing with oxygen) to a copper layer to form a copper oxide layer (p. 1, paragraph 11, p. 4, 
In reference to claim 3, Ge discloses that a dry etching process is performed on first metal layer (17, Ge – p. 4, paragraph 71).  Choi discloses not disclose the exact flow rate of oxygen for the thermal oxidation as that claimed by the applicant.  However:
“[E]ven though applicant's modification results in great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in art; more particularly, where general conditions of claim are disclosed in prior art, it is not inventive to discover optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The tailoring of the flow rate of the oxygen is within the capabilities of one skilled in art and thus it would be obvious to tailor the flow rate of the oxygen to those specified by the applicant.  Therefore this limitation is not patentable over Ge and Choi.
So far as understood in claim 4, Choi discloses performing a heat treatment (p. 4, paragraphs 76-77) to the first metal layer in the air to obtain the oxide layer but does not disclose the exact temperature and duration as that disclosed by the applicant. .  However:
“[E]ven though applicant's modification results in great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in art; more particularly, where general conditions of claim are disclosed in prior art, it is not inventive to discover optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The tailoring of the temperature and time for the annealing process are within the capabilities of one skilled in art and thus it would be obvious to tailor the temperature and time for the annealing process to those specified by the applicant.  Therefore this limitation is not patentable over Ge and Choi.
With regard to claim 5, in the method of Ge constructed in view of Choi forming the photoresist layer on the oxide layer comprises coating a photoresist material (18) on the oxide layer and performing an exposure and development process to the photoresist material (18) to form the photoresist layer (19, p. 3-4, paragraph 61).
In reference to claim 6, figures 1-12 of Ge discloses, before providing the substrate (1) and forming the first metal layer (17) on the substrate (1) further comprises providing a bottom plate (1) and forming a second metal layer (2 – sputtering/physical vapor deposition), an insulating layer (3), and a semiconductor layer (14, 15) from bottom to top on the bottom plate (1) by a vapor deposition process to obtain the substrate (p. 3, paragraphs 52, 54, and 56).
In reference to claim 10, Ge discloses a similar method.  Figures 1-12 of Ge disclose a method of manufacturing a light emitting panel which comprises providing a substrate (1) and forming a first metal layer (17) on the substrate (1).  A dry etching process is performed on first metal layer (17, Ge – p. 4, paragraph 71).  Ge does not disclose performing an oxidation process to the first metal layer to form an oxide layer on the first metal layer (17) by introducing oxygen or performing a heat treatment to the first metal layer in the air.  However Choi discloses performing an oxidation process to a copper layer to form a copper oxide layer by annealing (thermal oxidation with oxygen) in order to protect the underlying electrode from corrosion during etching (p. 1, paragraph 11, p. 4, paragraphs 76-77) which is a known goal in the art (p. 1, paragraphs 5-6).  In view of Choi, it would therefore be obvious to perform an oxidation process to a copper metal layer to form a copper oxide layer by introducing oxygen and performing a heat treatment to the first metal layer in the air.  In the method of Ge constructed in view of Choi, a photoresist material (18) is coated on the oxide layer which is followed by performing an exposure and development process to the photoresist material (18) to form the photoresist layer (19, p. 3-4, paragraph 61).  The photoresist layer (19), the oxide layer, and the substrate (1) are patterned with the patterned photoresist layer being stripped.  A first passivation layer (6), a color resist layer (83), a second passivation layer (7), and an indium tin oxide film layer (90 – p. 6, paragraph 82) on the oxide layer are sequentially formed.
With regard to claim 11, Ge discloses that a dry etching process is performed on first metal layer (17, Ge – p. 4, paragraph 71).  Choi discloses not disclose the exact flow rate of oxygen for the thermal oxidation as that claimed by the applicant.  However:
“[E]ven though applicant's modification results in great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in art; more particularly, where general conditions of claim are disclosed in prior art, it is not inventive to discover optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The tailoring of the flow rate of the oxygen is within the capabilities of one skilled in art and thus it would be obvious to tailor the flow rate of the oxygen to those specified by the applicant.  Therefore this limitation is not patentable over Ge and Choi.
In reference to claim 12, Choi discloses performing a heat treatment (p. 4, paragraphs 76-77) to the first metal layer in the air to obtain the oxide layer but does not disclose the exact temperature and duration as that disclosed by the applicant. .  However:
“[E]ven though applicant's modification results in great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in art; more particularly, where general conditions of claim are disclosed in prior art, it is not inventive to discover optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The tailoring of the temperature and time for the annealing process are within the capabilities of one skilled in art and thus it would be obvious to tailor the temperature and time for the annealing process to those specified by the applicant.  Therefore this limitation is not patentable over Ge and Choi.
With regard to claim 13, figures 1-12 of Ge discloses, before providing the substrate (1) and forming the first metal layer (17) on the substrate (1) further comprises providing a bottom plate (1) and forming a second metal layer (2 – sputtering/physical vapor deposition), an insulating layer (3), and a semiconductor layer (14, 15) from bottom to top on the bottom plate (1) by a vapor deposition process to obtain the substrate (p. 3, paragraphs 52, 54, and 56).
In reference to claim 16, Ge discloses that the first metal layer (17) comprises a molybdenum metal layer and a copper metal layer (p. 3, paragraph 53).  In the method of Ge constructed in view of Choi, the oxide layer is composed of an oxide of copper.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Choi as applied to claim 1 above and further in view of Lu et al. (USPN 5,989,930, hereinafter “Lu”).
In reference to claim 7, in the method of Ge constructed in view of Choi, patterning the photoresist layer (19), the oxide layer, and the substrate (1), and stripping the patterned photoresist layer (19) comprises performing a wet etching process to the oxide layer and the first metal layer (17, Ge – p. 3, paragraph 55) and performing a dry etching process to the photoresist layer (19) and the semiconductor layer (15, 16, Ge – p. 4, paragraph 66).  Ge discloses (p. 5, paragraph 78) peeling off the photoresist layer (19) but does not explicitly disclose using a photoresist glass solution.  However Lu discloses the known use of a glass solution for etching/removal purposes in the semiconductor art (column 2, lines 26-35).  It would be obvious to use a glass solution to peel off the photoresist layer since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use a photoresist glass solution to peel off the photoresist in the method of Ge constructed in view of Choi.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Choi and further in view of Lu as applied to claim 7 above and further in view of Okita et al. (United States Patent Application Publication No. US 2014/0097468 A1, hereinafter “Okita”).
In reference to claim 8, in the method of Ge constructed in view of Choi, Ge discloses dry etching the semiconductor layer (15, 16) with sulfur hexafluoride (p. 4, paragraph 69).  Ge does not KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use chlorine gas for dry etching the semiconductor layer in the method of Ge constructed in view of Choi and Lu.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Choi as applied to claim 10 above and further in view of Lu.
In reference to claim 14, in the method of Ge constructed in view of Choi, patterning the photoresist layer (19), the oxide layer, and the substrate (1), and stripping the patterned photoresist layer (19) comprises performing a wet etching process to the oxide layer and the first metal layer (17, Ge – p. 3, paragraph 55) and performing a dry etching process to the photoresist layer (19) and the semiconductor layer (15, 16, Ge – p. 4, paragraph 66).  Ge discloses (p. 5, paragraph 78) peeling off the photoresist layer (19) but does not explicitly disclose using a photoresist glass solution.  However Lu discloses the known use of a glass solution for etching/removal purposes in the semiconductor art (column 2, lines 26-35).  It would be obvious to use a glass solution to peel off the photoresist layer since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use a photoresist glass solution to peel off the photoresist in the method of Ge constructed in view of Choi.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Choi and further in view of Lu as applied to claim 14 above and further in view of Okita.
In reference to claim 15, in the method of Ge constructed in view of Choi, Ge discloses dry etching the semiconductor layer (15, 16) with sulfur hexafluoride (p. 4, paragraph 69).  Ge does not disclose using chlorine gas for dry etching the semiconductor layer (15, 16).  However Okita discloses the known use of chlorine gas for dry etching in the semiconductor art (p. 4-5, paragraph 54, p. 6, paragraph 75).  It would be obvious to use chlorine gas for dry etching since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In view of the above, it would therefore be obvious to use chlorine gas for dry etching the semiconductor layer in the method of Ge constructed in view of Choi and Lu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817